Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining a relative order of susceptibility toward corrosion within the group of carbon steel samples based upon the quantity of carbides within the microstructure of each carbon steel sample” or “determining a relative susceptibility toward corrosion or a rate of corrosion for the carbon steel under the set of corrosive conditions by comparing a quantity of carbides therein to the known quantity of carbides in the one or more standard carbon steel samples and the rates of corrosion for the one or more standard carbon steel samples”. 
The limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind as “determining” in the context of this claim encompasses the user manually calculating and comparing the relative order of susceptibility wherein such calculations and comparisons could reasonably be performed in the mind. Accordingly, the claim recites an abstract idea.
This judicial exception does not recite additional elements that integrate the judicial exception into a practical application. The additional limitation of “obtaining a group of carbon steel samples, each carbon steel sample having an unknown rate of corrosion and a microstructure; measuring a quantity of carbides within the microstructure of each carbon steel sample;” amounts to insignificant extra-solution activity amounting to necessary data gathering. See MPEP 2106.05(g). The additional elements amount to extra-solution that is well-known or necessary data gathering as it would be necessary to obtain a group of materials to sample and obtaining data to perform the calculation. The claim fails to include an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
The claim(s) does/do not include additional elements that amount to significantly more than the judicial exception because the claims provide extra solution activity of obtaining samples and collecting data in the form of measuring carbides within the microstructure, without specifying how those elements are specifically tied to the judicial exception to yield meaningful improvement. It is generally known that different carbon steel samples corrode at different rates based on composition and it is also known that the quantity of carbides in a carbon steel affects the rate of corrosion and relative order of susceptibility of corrosion. See col. 1, line 39 – col. 6, line 22 and col. 8, line 61 – col. 9, line 22 of Haeberle et al. US 4,877,435. See col. 14, lines 15-59 of Okita et al. US 6,071,358. See col. 8, line 51 – col. 9, line 32 of Karoake et al. US 5,411,609.
Thus, the claims merely recite extra-solution activity of obtaining samples and measuring data in a known manner, and applying the extra-solution activity to the judicial exception of determining. 

Regarding claims 2-10, the limitations are directed to properties of the samples to be measured and determining parameters for measurements related to the judicial exception, or relate to post extra-solution activities related to the judicial exception by incorporating variables for the measuring while failing to integrate the judicial exception into a practical application or including additional elements that amount to significantly more than the judicial exception. Composition of the steel, environmental conditions, comparisons to known samples/conditions would all be parameters for the judicial exception or extra-solution limitations without further limiting the judicial exception and not amount to significantly more than what is known in the prior art recited in claim 1 above.  

Claims 11-25 are rejected for similar reasons outlined for claims 1-10 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2020/0063228 (Kim).

Regarding claim 1, Kim teaches a method (method in [0103]-[0111]) comprising: 
obtaining a group of carbon steel samples, each carbon steel sample having an unknown rate of corrosion and a microstructure (a plurality of steel samples comprising Mo-based carbides for a plurality of samples are shown in Fig. 2 with a martensite microstructure; see table 2; see [0072], [0093], [0104]); 
measuring a quantity of carbides within the microstructure of each carbon steel sample (quantity of carbides were measured within the microstructure; see [0106]-[0111] see Table 2; see Fig. 2); and 
determining a relative order of susceptibility toward corrosion within the group of carbon steel samples based upon the quantity of carbides within the microstructure of each carbon steel sample (a relative corrosion fatigue life vs carbides was determined based on the carbon steel samples; see Fig. 2; see Table 2).

Regarding claim 11, Kim teaches a method (method in [0103]-[0111]) comprising: 
obtaining a group of carbon steel samples, each carbon steel sample having an unknown rate of corrosion and a thermodynamically stable microstructure (a plurality of steel samples comprising Mo-based carbides for a plurality of samples are shown in Fig. 2 with a martensite microstructure; see table 2; see [0072], [0093], [0104], see Table 2; see Fig. 2); and 
determining a relative order of susceptibility toward corrosion within the group of carbon steel samples based upon a total carbon content of each carbon steel sample (a relative corrosion fatigue life vs carbides was determined based on the carbon steel samples; see Fig. 2; see Table 2).

Regarding claims 2 and 12, Kim further teaches wherein the relative order of susceptibility toward corrosion is determined with respect to an environment where there is no protective corrosion scale formed upon a surface of the carbon steel samples (the steel coils are formed then tested without any reference of a protective corrosion scale such that it would be reasonable that no protective coating is provided; see [0103]-[0110]).

Regarding claims 8 and 19, Kim teaches wherein the carbides are one or more carbides located at grain boundaries or within grains within the microstructure of the carbon steel samples (the carbides are formed in the microstructure of the steel samples; see [0093]).

Regarding claim 9, Kim further teaches wherein the quantity of carbides is measured through analyzing an image obtained by optical microscopy, scanning electron microscopy or scanning transmission electron microscopy (the quantity of carbides is measured using a transmission electron microscope; see [0108]).

Regarding claim 10, Kim further teaches wherein the group of carbon steel samples comprises two or more carbon steels having two or more different types of microstructures (the samples comprise ferrite and pearlite microstructures; [0029], [0072]-[0074]; see Wire Rod Microstructure in Table 2).

Regarding claim 18, Kim further teaches wherein the total carbon content correlates directly with a quantity of carbides within the thermodynamically stable microstructure (as best understood by the examiner, the steel comprises ferrite and pearlite which would result in the total carbon content correlating with the carbides therein in a manner equivalent to that as disclosed in [0062] of the pending application; see [0014], [0029], [0072]-[0074]).

Regarding claim 20, Kim further teaches wherein the carbon steel samples having the unknown rate of corrosion all have the same type of thermodynamically stable microstructure (the samples comprise ferrite and pearlite microstructures; [0029], [0072]-[0074]; see Wire Rod Microstructure in Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4, 6, 7, 13 – 17, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2020/0063228 (Kim) in view of Tsuru et al. US 4,238,298 (Tsuru).

Regarding claims 3 and 13, Kim further teaches further comprising: 
identifying or providing a set of corrosive conditions (corrosion conditions including spraying with water, temperature, pressure are provided; see [0109]); 
measuring a rate of corrosion under the set of corrosive conditions for one or more standard carbon steel samples, each standard carbon steel sample having a known or measured quantity of carbides (standard carbon steel samples are created by measuring the quantity of carbides and measuring the corrosion fatigue life which would reasonably be interpreted as equivalent to the corrosion rate; see [0108]-[0111]); and 
Kim fails to teach determining a rate of corrosion under the set of corrosive conditions for one or more of the carbon steel samples having the unknown rate of corrosion by comparing the quantity of carbides therein to the quantity of carbides in the one or more standard carbon steel samples and the rates of corrosion under the set of corrosive conditions for the one or more standard carbon steel samples. 
Tsuru teaches determining a rate of corrosion under the set of corrosive conditions for one or more of the carbon steel samples having the unknown rate of corrosion by comparing the one or more standard carbon steel samples and the rates of corrosion under the set of corrosive conditions for the one or more standard carbon steel samples (Tsuru teaches the importance of selection of materials of construction by knowing in advance with reasonably certainty the corrosion rate of a given metal when subjected to given environments, and wherein a corrosion resistance of a metal is evaluated by measuring the corrosion rate on a laboratory scale so that the optimum material can be selected in initially designing a given apparatus and the probable life of the material projected; see col. 1, lines 16-63; see col. 4, line 38 – col. 5, line 14).
It would be obvious to one of ordinary skill in the art to determine an unknown rate of corrosion for a steel sample having a known quantity of carbides by referencing a corrosion rate previously measured for a sample having an equivalent or similar quantity of carbides without requiring the time and cost of new measurements for every steel sample based on the combination of Kim in view of Tsuru as Kim teaches correlating the quantity of carbides to the rates of corrosion and Tsuru teaches using corrosion measurements to determine an appropriate material for a project. For example, Fig. 2 and Table 2 show relationships between a quantity of carbides and relative corrosion fatigue life for a plurality of samples. Further, if corrosion rates are unknown for any specific alloy(s) and/or different operating conditions, then it would be obvious to one of ordinary skill in the art to build a database of corrosion resistances based on specific alloy(s) and/or operating conditions such that a corrosion rate for a sample may be quickly referenced in the future without requiring a new measurement of the corrosion resistance. It is will known in the art to reference previously made measurements/standards/databases to determine properties of previously measured material having similar/equivalent composition. For example, if one of ordinary skill in the art were to possess a sample piece of steel comprising 7.96x10^4 count/mm^2 of Mo-based carbides, then they would be able to infer that a relative corrosion fatigue life of 1.28 based on the previous measurement performed and provided in Fig. 2 without undue experimentation. 

Regarding claims 4 and 14, see the rejection of claim 3 above. 

Regarding claims 6 and 15, Kim further teaches wherein the known or measured rate of corrosion and the known or measured quantity of carbides for each of the one or more standard carbon steel samples are populated in a lookup table, fit to a calibration function, plotted in a calibration curve, or any combination thereof (table 2 could reasonably be interpreted as equivalent to a lookup table and Fig. 2 could reasonably be interpreted as equivalent to a plot of a calibration curve; see Fig. 2 and table 2). 
Kim fails to teach wherein the rate of corrosion under the set of corrosive conditions for one or more of the carbon steel samples having the unknown rate of corrosion is determined based upon the quantity of carbides within the microstructure and consulting the lookup table, the calibration function, the calibration curve, or any combination thereof. As in claim 3 above, it would be obvious to one of ordinary skill in the art to determine a rate of corrosion for a steel sample having unknown rate of corrosion and known quantity of carbides by referencing table 2 or Fig. 2 without requiring the time and money to perform a new rate of corrosion measurement. 

Regarding claims 7 and 17, Kim teaches further comprising: identifying or providing a corrosive work environment (an environment includes the operating environment of a vehicle; see [0001]-[0006], [0109]); and 
a carbon steel from among the group of carbon steel samples to comprise a workpiece for deployment in the corrosive work environment based upon an anticipated deployment time of the workpiece in the corrosive work environment, and a predicted susceptibility toward corrosion or a predicted rate of corrosion of the carbon steel in the corrosive work environment, the predicted susceptibility toward corrosion or the predicted rate of corrosion being determined based upon the quantity of carbides within the microstructure of the carbon steel (relative corrosion fatigue life is determined for a plurality of carbon steel samples to be used as a steel spring in the suspension of a vehicle, wherein it would be obvious to one of ordinary skill in the art that the deployment time of the spring could reasonably be interpreted as the lifetime of the vehicle, and the relative corrosion fatigue life is based on the quantity of carbides in the microstructure of carbon steel; see [0001]-[0006], [0109]; see table 2; see Fig. 2).
Although Kim fails to explicitly teach selecting a carbon steel from among the group of carbon steel samples based upon an anticipated deployment time of the workpiece in the corrosive work environment, Kim provides the relative corrosion fatigue life for a plurality of different steel samples in order to improve the corrosion fatigue life of a spring and it would be obvious to one of ordinary skill in the art to select the desired steel sample for a spring using date from table 2 and Fig. 2 based on the corrosion resistance in the corrosion environment of a suspension spring in order to address demand for steel for springs with high strength and improved corrosion fatigue resistance having improved corrosion fatigue life. 

Regarding claim 16, Kim fails to explicitly teach wherein the standard carbon steel samples all have the same type of thermodynamically stable microstructure and the thermodynamically stable microstructure of the standard carbon steel samples is the same as that within the carbon steel samples having the unknown rate of corrosion. The wire was formed after the wire rod has cooled and comprises a balance of ferrite/pearlite microstructures wherein it would be reasonable to presume that the structures are thermodynamically stable. Further, as in the rejection of claims 13 and 14 above, it would be obvious to one of ordinary skill in the art to determine a rate of corrosion for a steel sample having unknown rate of corrosion and known quantity of carbides by referencing table 2 or Fig. 2 without requiring the time and money to perform a new rate of corrosion measurement, wherein the microstructure of similar steels comprising carbides would likely comprise the same thermodynamically stable microstructures.

Regarding claim 21, Kim teaches a method (method in [0103]-[0111]) comprising: 
identifying or providing a set of corrosive conditions (corrosion conditions include a corrosion environment of a suspension spring in a vehicle; see [0005], [0109]); 
obtaining or measuring a rate of corrosion under the set of corrosive conditions for one or more standard carbon steel samples, each standard carbon steel sample having a known quantity of carbides (quantity of carbides were measured within the microstructure; see [0106]-[0111]; see Table 2; see Fig. 2); 
determining a relative susceptibility toward corrosion or a rate of corrosion for the carbon steel under the set of corrosive conditions by comparing a quantity of carbides therein to the known quantity of carbides in the one or more standard carbon steel samples and the rates of corrosion for the one or more standard carbon steel samples (a relative corrosion fatigue life vs carbides was determined based on the carbon steel samples; see Fig. 2; see Table 2).
Kim fails to teach obtaining or preparing a carbon steel having an unknown rate of corrosion under the set of corrosive conditions; and determining a relative susceptibility toward corrosion or a rate of corrosion for the carbon steel under the set of corrosive conditions by comparing a quantity of carbides therein to the known quantity of carbides in the one or more standard carbon steel samples and the rates of corrosion for the one or more standard carbon steel samples.
Tsuru teaches determining a relative susceptibility toward corrosion or a rate of corrosion for the carbon steel under the set of corrosive conditions by comparing the one or more standard carbon steel samples and the rates of corrosion for the one or more standard carbon steel samples (Tsuru teaches the importance of selection of materials of construction by knowing in advance with reasonably certainty the corrosion rate of a given metal when subjected to given environments, and wherein a corrosion resistance of a metal is evaluated by measuring the corrosion rate on a laboratory scale so that the optimum material can be selected in initially designing a given apparatus and the probable life of the material projected; see col. 1, lines 16-63; see col. 4, line 38 – col. 5, line 14).
As in the rejection of claim 3 above, it would be obvious to one of ordinary skill in the art to determine the relative susceptibility toward corrosion or a rate of corrosion for the carbon steel under the set of corrosive conditions by comparing a quantity of carbides therein to the known quantity of carbides in the one or more standard carbon steel samples. The data obtained in Fig. 2 and table 2 show data for carbon steel samples which would reasonably serve as equivalent to a standard carbon steel sample as claimed. If one of ordinary skill in the art were to possess a piece of carbon steel having an unknown rate of corrosion under the set of corrosion conditions used in Kim with a known quantity of carbides, then one of ordinary skill in the art would clearly be able to estimate the relative susceptibility toward corrosion by comparing the quantity of carbides to those shown in the table or Figure. For example, [0120] teaches wherein a carbide count “smaller than 8.0x10^4 count/mm^2, relative corrosion fatigue life significantly degraded.” Based on the Fig. one of ordinary skill in the art would reasonably determine that a carbide count less than 8.0x10^4 would have a relative corrosion fatigue life less than 2 and that a carbide count greater than 9.0x10^4 have a relative corrosion fatigue life between 5 and 9. Therefore, the examiner maintains that one of ordinary skill in the art would be able to determine an estimate of the relative susceptibility of corrosion for a carbon steel having a known quantity of carbides by comparing the carbide count with the results in the table without any undue experimentation and without providing any new or unexpected results. Such comparison would permit one of ordinary skill in the art to determine the corrosion rate of a carbon steel with a known quantity of carbides by referencing the table without the time and expense of conducting a corrosion test. 

Regarding claim 22, Kim further teaches wherein the relative susceptibility toward corrosion is determined with respect to an environment where there is no protective corrosion scale formed upon a surface of the carbon steel (the steel coils are formed then tested without any reference of a protective corrosion scale such that it would be reasonable that no protective coating is provided; see [0103]-[0110]).

Regarding claim 23, Kim further teaches further comprising: measuring the quantity of carbides in the carbon steel (measuring the carbides in the carbon steel using a transmission electron microscope; see [0108]).

Regarding claim 24, Kim further teaches wherein the quantity of carbides in the carbon steel is measured through analyzing an image obtained by optical microscopy, scanning electron microscopy, or scanning transmission electron microscopy (the quantity of carbides is measured using a transmission electron microscope; see [0108]).

Regarding claim 25, Kim further teaches wherein the carbides are carbides located at grain boundaries or within grains within a microstructure of the carbon steel (the carbides are formed in the microstructure of the steel samples; see [0093]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2020/0063228 (Kim) in view of Matsuo et al. US 2021/0269904 (Matsuo).

Regarding claim 5, Kim fails to teach wherein the corrosive conditions are sweet corrosive conditions.
Matsuo teaches wherein the corrosive conditions are sweet corrosive conditions (corrosive conditions are determined for an environment comprising carbon dioxide gas; see [0002], [0003], [0238]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the corrosive conditions are sweet corrosive conditions as taught in Matsuo into Kim in order to gain the advantage of determining corrosion resistance of steel materials operating in an oil-well as an oil-well environment comprises high temperatures containing carbon dioxide gases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868